IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


DWAYNE HILL,                                  : No. 57 EM 2017
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
COURT OF COMMON PLEAS                         :
PHILADELPHIA COUNTY,                          :
                                              :
                     Respondent               :


                                         ORDER



PER CURIAM

       AND NOW, this 7th day of June, 2017, the Application for Leave to File Original

Process and the Petition for Writ of Mandamus and/or Extraordinary Relief, to the extent

it seeks an order directing the disposition of Petitioner’s pending habeas corpus petition,

is GRANTED. The Court of Common Pleas of Philadelphia County is DIRECTED to

dispose of Petitioner’s pending matter within 90 days. The Prothonotary is DIRECTED

to serve this order on the President Judge of the Court of Common Pleas of

Philadelphia County.

       The Motion to Stay All Trial Court Proceedings Pending Disposition of Writ of

Mandamus is DISMISSED AS MOOT.